IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

***********************
WILLIAM J. SCHWIND and      *
JULIE SCHWIND, on behalf of *                                No. 10-715V
ADAM CHRISTOPHER SCHWIND, *                                  Special Master Christian J. Moran
a minor child,              *
                            *
               Petitioners, *                                Filed: February 8, 2013
                            *
v.                          *
                            *                                Attorneys’ fees and costs;
SECRETARY OF HEALTH         *                                award in the amount to which
AND HUMAN SERVICES,         *                                respondent does not object.
                            *
               Respondent.  *
***********************
Jay Ankur Bansal, Law Offices of Jay A. Bansal, Tempe, AZ, for Petitioners;
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for Respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        Mr. and Mrs. Schwind claimed that the measles-mumps-rubella [“MMR”] vaccine caused
Adam to suffer an adverse reaction and received compensation based upon their acceptance of
respondent’s proffer. Decision, filed June 26, 2012. Because petitioners received compensation,
they are entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).



       1
         Because this unpublished decision contains a reasoned explanation for the special
master's action in this case, the special master intends to post it on the United States Court of
Federal Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (Dec. 17, 2002).

       All decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential,
or medical or similar information whose disclosure would clearly be an unwarranted invasion of
privacy. When such a decision or designated substantive order is filed, the person submitting the
information has 14 days to identify and to move to delete such information before the
document’s disclosure. If the special master agrees that the identified material fits within the
categories listed above, the special master shall redact such material from public access.
42 U.S.C. § 300aa-12(d)(4)(B); Vaccine Rule 18(b).
       Petitioners filed an application for attorneys’ fees and costs on January 24, 2013.
Thereafter the parties entered into negotiations regarding the amount of attorneys’ fees and costs.
The Court awards the amount to which the Secretary has not objected.

      After discussions, petitioners now seek $40,000.00 in fees and $17,693.75 in costs. This
amount is reasonable.

        After reviewing the request, the court awards a check made payable to petitioners and
petitioners’ attorney in the amount of $57,693.75 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.1

       IT IS SO ORDERED.


                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       1
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.